14 A.3d 748 (2011)
205 N.J. 232
In the Matter of Gordon A. WASHINGTON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-20 September Term 2010, 067044
Supreme Court of New Jersey.
March 24, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-206, concluding that GORDON A. WASHINGTON of ENGLEWOOD, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since May 26, 2010, should be censured for violating RPC 1.4(b) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And GORDON A. WASHINGTON having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GORDON A. WASHINGTON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.